Title: John Barnes to Thomas Jefferson, 18 December 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir—  George Town  18th Decr 1814—
          My last Respects, was of the 6th Inst since when—your Scrip Certificate for $10.000—has been left with Mr Nourse to be Consolidated in the Amot of $12,500—6 ⅌Ct stock, at the Rate—of 80$ advance for $100 stock—in your Name—of course, it will require your Genl Power of Atty to receive the Int. due the 1h Jany—as well every succeeding Quarterly—payment,
          I am most Respectfully—Your Obedt servantJohn Barnes.
        